Joint Undertaking for the European air traffic management system (SESAR) (debate)
The next item is the report by Mrs Hennicot-Schoepges on behalf of the Committee on Industry, Research and Energy on the proposal for a Council regulation on the establishment of a Joint Undertaking to develop the new generation European air traffic management system (SESAR) - C6-0002/2006 -
Madam President, ladies and gentlemen, the report by Mrs Hennicot-Schoepges on which you are invited to give an opinion is a thorough-going, high-quality report. I wish to thank Mrs Hennicot-Schoepges and the Committee on Industry, Research and Energy, together with Mr Bradbourn, the Committee on Transport and Tourism and the Committee on Legal Affairs, for their support for the Commission's proposal on SESAR, a major European project.
Your report, Mrs Hennicot-Schoepges, coincides with the Commission's position, and we support most of your amendments. I shall not go into the details of the debate on all of the amendments that have been tabled, but limit myself instead to a few general remarks.
First of all, I note that Parliament and the Commission take the same view of the strategic importance of major technological and industrial programmes like SESAR and GALILEO. SESAR is a vital programme for the competitiveness of the European aviation industry. It forms part of the Community's technological innovation programme, which lies at the heart of the Lisbon Strategy.
In a sector as crucial for the European economy as this one, it is vital that public bodies and the private sector pool their resources to build together what will become the most efficient, most reliable and safest air traffic control infrastructure in the world. This public-private partnership requires a clear division of roles, together with transparent procedures, so that potential conflicts of interest can be pre-empted. The Commission therefore welcomes the amendments tabled by Parliament along these lines.
As regards some of Parliament's means of intervention, there is a matter of principle at stake. SESAR is a partnership between the public and private sectors, and the essential prerequisite for private sector participation is that the programme is managed as a business. Furthermore, and Mrs Hennicot-Schoepges highlighted this point very well in her report, voting rights in the Administrative Board of the SESAR joint undertaking must be balanced and weighted in proportion to financial contribution, which is one of the sound principles of good management in any private business.
It is accordingly difficult to accept Parliament's amendment aimed at gaining representation for Parliament on the Administrative Board. As Parliament is the Community's main budgetary control authority, it cannot perform its monitoring duties and, at the same time, sit even as a simple observer on a Board that it is charged with monitoring.
On a similar theme, the industry is keen for the choice of executive director to be based on objective criteria of experience and technical knowledge, rather than on political criteria. It is important to acknowledge that the SESAR joint undertaking is an instrument for managing a technological research and development programme and has no regulatory-type role.
Consequently, it would make no sense for Parliament to be directly involved in the process of selecting an executive director of the SESAR joint undertaking. The Commission does support, however, all amendments aimed at ensuring that Parliament be kept properly and continuously informed about the SESAR programme.
Madam President, I am delighted with Parliament's work. I am convinced that a few differences of opinion will not hamper our joint efforts to make this programme a success for the EU. I should like to add that the whole of our environmental policy will receive a further boost, insofar as SESAR means aircraft being able to take off on time and not needing to be stacked, with the result that energy will be saved and needless carbon emissions prevented. This is why, from all points of view - passenger safety, energy saving and environmental quality - SESAR is an absolutely vital project.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, we are today examining a report aimed at establishing a joint undertaking to develop the new generation European air traffic management system (SESAR).
As the technical arm of the single European sky, SESAR is tasked with adapting air traffic control to new technologies, ensuring the safety and regulation of flights, organising air navigation services and defining the respective roles and responsibilities of surveillance authorities and service providers.
As you said, Commissioner, the project is, on various levels, of paramount importance to the future of European civil aviation. It is also one of the joint infrastructure projects identified by the 1994 European Council. We have already lost a good deal of time.
SESAR will be indispensable, given the fact that air transport, which contributes some EUR 220 billion to the European GDP and employs 3.1 million people, is set to more than double in the next 20 years. Given that, because of its old age, the reliability of the control equipment, whose technology dates back to the 1970s in some cases, can no longer be guaranteed, SESAR will have a major impact on safety.
The same goes for the environment. Once the project is up and running, it will be possible to make appreciable savings on fuel, due, on the one hand, to the optimisation of trajectories and better use of air space and, on the other, to a reduction in stacking. The Commission estimates that greenhouse gas will be reduced by 4% to 6% per flight. Passengers will also see their waiting times at airports reduced as a result.
The Commission is proposing the establishment of a joint undertaking. It is to get off the ground quickly, even before the end of the definition phase, which runs from 2005 to 2007, and is to receive some EUR 60 million in cofinancing from the Community budget and Eurocontrol. Between 2008 and 2013, the joint undertaking will take charge of the development phase with a budget of EUR 300 million per year divided between three partners - the Commission, Eurocontrol and a consortium of private businesses. Then comes the deployment phase, which will be taken charge of by the industry and which is predicted to last from 2014 to 2020.
This first public-private partnership in the field of civil aviation will bring numerous job opportunities. It will also be a major research and development project that may extend into markets outside the Union, provided this does not delay its entry into force. The enhanced cooperation procedure between our two parliamentary committees reflects the relevance of this project to two areas, namely research and transport networks.
The Commission based its project on Article 171, meaning that Parliament was not involved in codecision. I should like to mention, however, the positive spirit of collaboration with the Commission and to say that Parliament will keep a close eye on events and that it will do all it can to help even if it is not represented on the Administrative Board.
The amendments that we have introduced clarify the text as regards potential conflicts of interest. We also asked the Commission to produce a new document dealing solely with the third phase in order to dispel a significant proportion of the doubts raised by the first project.
SESAR is a project that will serve the citizens' interests, that will place the European civil aviation industry at the cutting edge of progress and that will enhance our competitiveness. The industry's interest in the project justifies its financial involvement, and the distribution of voting rights will have to prevent any cumbersome administrative procedures. Parliament believes it has done the right thing in keeping open the possibility of creating a levy given that the industry's contribution, supported by figures, has yet to be confirmed.
All that remains, Commissioner, is to express the hope that SESAR suffers neither the delays that affected Galileo, nor the debacle that beset Airbus, and that it shows that European research, Eurocontrol's know-how and the capacities of the industries concerned can come together in the interests of progress. Finally, it goes without saying, Commissioner, that the Member States will have to be prepared to organise the distribution of air traffic control on the basis of technological development.
To conclude, I should like to thank all those who contributed and, primarily, Mr Bradbourn, my co-rapporteur.
draftsman of the opinion of the Committee on Transport and Tourism. - Mr President, the SESAR project is one which will greatly benefit not just Europe's aviation sectors, but the consumer as well. When SESAR is launched, airline efficiency will be improved, with more direct routing, less congestion in the skies and greater reliability for passengers. The environment will also benefit from the system, because it will shorten routes and reduce stacking and thus reduce the CO2 emissions caused by aviation.
However, it strikes me that, with such an important project, it is unacceptable, given that the original single skies legislation was dealt with under codecision, for the implementation process only to be carried out under the consultation procedure. That surely raises the question as to why the Commission feels it can pick and choose about when to involve the only democratically elected EU institution in the development of such proposals. More worryingly, the Commission and Eurocontrol are attempting to accrue to themselves 60% of the voting rights on the Administrative Board.
The SESAR project should be driven by industry, not by bureaucrats. We cannot expect industry to pay for the development of a project when it will have little control over its direction. That is why I and the co-rapporteur on the lead committee, on behalf of our group, have tabled an amendment to reduce voting rights, to give industry and the air navigation service providers the incentive to be involved from the outset.
The SESAR project can help shape the future of European aviation. It can be a positive force for change if it is given the support of all players in the sectors on a fair and equal basis. I therefore call on the House to support our amendment to give this important project just the direction it needs.
on behalf of the PPE-DE Group. - (DE) Mr President, over the coming years, we will see more traffic on land, on water, and - above all - in the air as well, and more traffic means new problems, and more of them. The increase in quantity must be managed, the associated health and environment issues must be satisfactorily addressed, and all that will cost a lot of money.
What we need to deal with the issues I have just mentioned is above all intelligent solutions, new technologies and better logistics, and it is on these things that we actually ought to be concentrating today. Unfortunately, though, we have not got that far yet. A number of things are already in the pipeline, though, and one that springs to mind is Galileo. At present, though, we are still concentrating on preparatory matters such as: how the administrative organisation should be structured, what we should do about Eurocontrol, how to involve the private business sector in our project, and much else besides.
I would like to say a few things of an admonitory nature about public-private partnerships; it is right and proper that we should discuss these and focus on potential conflicts of interest, but we should be doing much more to get the business sector actually involved in our project. It has to be said, though, that previous experience with PPP models has scarcely ever been really successful. One exception I would point to - not least because we will be kicking off its successor in a few weeks' time - is the Marco Polo programme, where we managed to come up with the right mix of incentives for the private sector and the public interest, and that is the sort of thing we should concentrate on this time - more so than we did before.
Quite apart from all that, I want to say how very grateful I am to both rapporteurs for the work they have put in, and that I hope that we will, despite the question as to whether this House should exercise codecision or only be consulted on this issue, head for our goal with concentration and in unity. Perhaps we will manage to tighten up the timetables a bit. That would have a very, very beneficial effect.
on behalf of the PSE Group. - (DA) Mr President, I should like to thank the rapporteur for her sterling work on the report on a common European air traffic management system, SESAR. I agree that there is a need to develop a new generation of European air traffic system so that we might guarantee safe and smoothly flowing air traffic in Europe over the next 20 years. The current air traffic control systems are outdated and governed unduly by specific local conditions. They are, therefore, not especially suited to a rapid, reliable and economically sustainable development of air traffic in Europe. Therefore, SESAR is basically a sound initiative, which will make the air traffic management system in Europe more efficient. SESAR will mean safer and more efficient transport than is offered under current air traffic control systems, and at a reasonable price.
When, however, it comes to environmental considerations, the Commission proposal sheds insufficient light on the challenges posed by increasing air traffic over the next few years in Europe. SESAR must not merely guarantee the safe management of air traffic. The environmental advantages must also be present. I am therefore able to support the amendments emphasising that SESAR must lead to more energy-efficient air routes that require less fuel to be used and are kind to the environment.
Another important consideration is that it be made clear what benefit the Member States are to gain from SESAR, that is to say in terms of property rights to the material and non-material assets created through the SESAR Joint Undertaking. At the moment, it is not clear what is to happen regarding the rights of ownership of the assets produced through the SESAR Joint Undertaking when the ownership of SESAR is at some point transferred to industry. It is therefore crucial for the knowledge and assets created through SESAR continuously to be accessible to the constituent members for the purposes of their own, non-commercial product development. We do not want to end up in a situation in which all the Member States have standardised their technology in a European air traffic management system while, at the same time, the rights to this technology are owned by a private undertaking.
I would again thank Mrs Hennicot-Schoepges for her report and hope that, through our joint efforts, we can launch SESAR within the planned timescale.
on behalf of the ALDE Group. - Mr President, I would like to thank the rapporteur for her work. We need a new-generation air traffic management system for Europe to improve air transport safety and environmental performance. SESAR will deliver what the archaic and fragmented current air traffic control technologies are incapable of.
The SESAR joint undertaking must be established now in such a way that we avoid unnecessary problems and delays further down the line. The approach of a public-private joint undertaking is still quite a new one and I hope that the Commission will be up-front and transparent on lessons learned from the Galileo joint undertaking. The SESAR joint undertaking needs to be reviewed periodically to make sure that the teething troubles experienced by Galileo are not repeated.
Parliament, as well as the Council, should be kept informed and consulted on issues such as the accession of new members and the appointment of the executive director. It was strongly felt in committee that the appointment of the executive director must be made following an open competition and on criteria of competence and experience. In no way should it be a political appointment or a perk.
The committee also stressed the ongoing importance of Eurocontrol. Its involvement is essential, given its experience and expertise.
Finally, on the issue of where the joint undertaking should be located, I agree with the original Commission proposal that for practical reasons the seat should be in Brussels. Opening up the seat as a discussion point would unnecessarily waste time and could prolong the establishment phase of the joint undertaking. This is a point which will not be lost on those MEPs who deplore the waste of time, money and energy caused by the failure to locate Parliament permanently in Brussels.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, if it is used properly and enters into effect as soon as possible, SESAR will be able to make an important contribution to reducing the gases that are detrimental to climate. It will be possible, by means of good cooperation with weather services and proper arrangement of flying altitudes and speeds, to reduce not only the numbers of aircraft circling over cities while waiting to land, but also the condensation trails that more recent research highlights more emphatically as causes of climate problems.
Its efficient functioning is dependent on, among other things, the creation of regions of airspace that are well suited to helping to saving on fuel; it is unfortunate, though, that work on these is progressing very, very slowly, and this is an area in which Austria, like its northern and eastern neighbours, has work to do.
The organisational form was a major topic of discussion in our committee, and I do not believe that Eurocontrol should under any circumstances be marginalised. There needs to be some central body to defend the public interest - which includes, and must in our view include, such things as climate protection - and Eurocontrol is probably better suited to doing that than the votes of industry alone, and industry's participation in this area can be ensured by other means.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, air traffic above Europe is gradually beginning to come up against restrictions arising from the large concentration of airports and the need to cope with ever more aeroplanes taking off. Some of these problems have already been solved by means of the International Civil Aviation Organisation agreement and other legislation adopted at various levels. The issue of air traffic is solved mainly by means of an international convention on managing medium height air traffic above central Europe, which has yet to enter completely into force. The SESAR programme should pave the way for significant progress in this matter.
I should like to take this opportunity to raise two questions. The first concerns the funding of the projects. I feel that we should be very wary of using private capital, because this is one of the key projects in this area. It is important, in my view, that the lion's share of the funding should not come from the private sector. Funding should, rather, come from Eurocontrol charges and from the EU budget.
A second question which is certainly important and has long been left unresolved is the definition of the parts of the air fleet to which the new air traffic system will apply. The question of differentiating between aircraft and ultralights remains. There is a different classification in force in Europe to that in the United States. I should therefore recommend that the determining factor be defined in the charter of the joint undertaking as an aircraft standby weight of 600 kg. I believe that harmonising the definition in this way will be beneficial for future negotiations relating not only to air traffic but also to air transport as a whole. To conclude, I wish to say that my group firmly supports the SESAR project.
on behalf of the UEN Group. - (PL) Mr President, I would like to thank the rapporteur for her work. The problems of air traffic, which is currently growing at a rate of approximately 5% annually, demand a solution that is quick, comprehensive and effective but at the same time caters for the long-term perspective. If the necessary steps are not taken immediately, Europe's airspace will soon be in gridlock. It is therefore good that we are implementing the joint undertaking SESAR, which will serve aviation management and safe operation of European airports. I am pleased by the news that the measures will improve the punctuality of connections and air safety, as well as having a positive effect on the environment.
This undertaking should provide jobs for many highly-qualified people. The cofinancing of this project by the European Union and the private sector is a very important issue. I hope this project is approved, as it deserves implementation. It should, however, stimulate compatible solutions in other parts of the world. We should also continue to search for radically innovative solutions, for example, airborne air hubs.
Mr President, Commissioner, the SESAR is a very good idea, but you will, however, need to tell us directly something that not even you know: what will its scope be? Where is Europe's airspace on the southeast side? Do we know? We need to determine this space. A few months ago a Turkish military aeroplane shot down a Greek military aeroplane southwest of Rhodes in European airspace, while a passenger aeroplane from Egypt was flying overhead within eye contact. Can you imagine what might have happened?
How, therefore, shall we determine its scope, when the Turkish FIR rather than the Nicosia FIR apply when you pass over the northern section of Cyprus, which is a member of the European Union. First determine the scope and then we shall welcome the SESAR which, in all events, is designed to speed up passenger movements. Fine, we shall succeed in the air, but what is happening on the ground when, for various bottles, perfumes and so on, we delay another half an hour so that someone does not take an extra gramme of deodorant. This is all stupid and ridiculous. If you want to determine something properly, go the whole way.
(PT) Mr President, Commissioner, ladies and gentlemen, in view of its contribution to employment and to doubling GNI in the next two decades, the new generation European air traffic management system (SESAR) will be one of the priorities of the EU and its Member States and a vital factor in meeting the challenges of the decades ahead. It will deliver security and fluidity in air transport at European and world level, and improve the functioning of the market, competitiveness, environmental impact management and European cohesion.
I should like to mention some important points. Firstly, the legal basis should not only be Article 161, but should be based on both Articles 161 and 163, with a view to increasing and enhancing Parliament's involvement. Secondly, as you suggested, Commissioner, with a view to delivering efficient air traffic management and technology, without placing too great a burden on the taxpayer, private initiative, the industry, the operators and the scientific community should be guaranteed a role in the management model, and an absolutely central role should be given to the Commission and Eurocontrol, which are the partners with the biggest public responsibility in terms of financial contribution and participation in the vote.
Mr President, the European Union had to develop this system of air traffic control, bringing together the 40 different networks currently in place in the EU, as a result of the projected increase in the volume of air traffic. That is why I believe the SESAR system to be of tremendous importance, and I congratulate both rapporteurs on their work.
As an aside, I do not believe that an EU-US open skies arrangement will be possible in the near future, owing to the outcome of the recent elections in the United States. European governments will therefore have to strike individual agreements with the American Government in this area. Indeed, a member of the Irish Government has signalled that this is the route it will have to take in order to put in place an aviation agreement.
I would also like it to be put on record that any such arrangement should guarantee the future of Shannon Airport in the west of Ireland, in its present form, owing to its importance to that region as a vital economic hub.
Mr President, I must thank the speakers who have all shown Parliament's interest in the SESAR project, which will have a highly beneficial effect not only on air transport, but also in terms of environmental quality and energy savings.
I should like to say to Mr Bradbourn that we have chosen the legal basis that we felt was most suitable for the purpose of this regulation. The objective at hand is to set up a joint undertaking charged with managing a technological research and development programme. This legal basis is Article 171 of the Treaty, as Mr Fernandez has just said, and this has been confirmed by Parliament's Committee on Legal Affairs and by the Commission.
I wish to stress the point, as mentioned by Mr Rack, that this is an example of a good public-private partnership (PPP), with, of course, the support not only of Eurocontrol - something on which you insisted - but also of the whole air transport industry, which of course will be the main beneficiary and is therefore very interested in seeing SESAR get off the ground. Even though this procedure provides for consultation with Parliament, rather than codecision, it goes without saying, Mr President, that I shall make it my business to keep Parliament regularly updated, in a most transparent way. As Mrs Hennicot-Schoepges, the rapporteur, emphasised, we must of course do everything to prevent any delay to the programmes in question.
This is what I wanted to say. I extend a warm vote of thanks to Parliament for the invaluable help it has given us in implementing this project which, as I said before, should give the EU the best possible air navigation system.
The debate is closed.
The vote will take place today at 11.30 a.m.